Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Amy Weisberg at 571-270-5500 if you have any questions regarding this correspondence and/or replying. 

	In response to the restriction, Applicant has elected figures 6, 10, 14, and 37-42 corresponding to species D and group I of claims 1-27.  Applicant traverses the restriction indicating the claim in generic, which is noted, however whether the claim is generic or not, does not negate the species restriction.  IF a generic claim is later deemed allowable, the species would be rejoined however.  

The amended specification of 10/1/21 is not entered.  Applicant has various paragraphs that state replace paragraphs with ones submitted on 10/1/21 however it is unclear what text is different from the original and the Examiner requests that all changes be noted with underlining and strike-through (presently it appears to be a mix of replace all and underlined text).  

Substitute Spec Requirements
Note that any time a substitute specification is submitted it must include the following three things:
Marked-up copy of the entire specification, which is a version that shows all changes to the most recent specification of record (here, the one filed DATE) with markings. Additions of text are underlined and deletions of text are shown by strike-through,  be used to indicate deletion of [[five]] or [[fewer]] characters;
Clean copy of the entire specification, which is a version that shows all changes to the most recent specification of record without the markings; AND
Signed statement that “the substitute specification includes no new matter.”
Accordingly, the current specification is considered to be the originally filed specification of DATE. 

The amended abstract filed 10/1/21 is entered.  

	Claim Drafting Assistance
Examiner wishes to direct applicant's attention to publicly available claim drafting assistance available at https://www.uspto.gov/patents-application-process/inventor-info-chat#step3 (see the February 15, 2018, program titled “Claim Drafting”).

Regarding claim amendments, please see MPEP 714: 
(A) Status Identifiers: The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-6, 8-9, 11, 16-23, 25, 27, and 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 31 are indefinite as, but not limited to, Applicant claims the panels have at least one side, at least a number of free ends, a number of edges, and a number of opposed edges.  Applicant has elected the embodiment of figure 37 et al- which depict a “body portion” 24 with 4 “panels” which are attached to the body portion – also seen in figure 6A.  The claim is indefinite as it appears the edges are being claimed multiple times – for example the free ends are also an edge and an opposed edge- it appears the claim and elected species comprises 4 panels of fabric associated or attached to the “body portion”.  Claim 31 recites “while being in said at least one of said at least number of said variety of configurations” which is indefinite.  Examiner cannot determine the metes and bounds of this claim.
Claim 8 recites used in combination with a number of items, however no additional items beyond the panels are shown in figures elected for species and thus it is unclear what the additional items are.  The specification fails to describe what an additional item is to further explain the claim.
Claim 27 recites wherein said wearable item further comprises at least one of or any combination of any attribute(s) selected from the group consisting of: (i.) a style design; (ii.) a styled side; and (iii.) a styled free end.  It is indefinite if Applicant is claiming an extra element or that the 

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. This case is considered to be Obviously Informal (see MPEP 702.01). The examiner has attempted to point out the points of informalities in the application and claims but the burden is on the applicant to revise the application to render it in proper form for a complete examination. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-6, 8-9, 11, 16-23, 25, 27, and 30-31 are rejected under 35 U.S.C. 102a1 as being anticipated by Tarr D695,492.

Regarding claims 1 and 31, Tarr teaches a wearable item to be used in many ways, that is one may wrap the panel portions in a variety of configurations, the device having four free ends each having a dimension, edges and free ends.  As shown in figure 2, the left two panels are attached to each other while the right two panels are attached to each other.  The panels are capable of being arranged vertically and horizontally.  See figure below:

    PNG
    media_image1.png
    502
    212
    media_image1.png
    Greyscale


Regarding claims 2, 5-6 and 8, Tarr teaches a wearable item which may be worn in a variety of configurations, merely wrap the panels in any desired fashion.  Tarr teaches the wearable item is used with items, note the 112 above.  The skirt above is an item.  

Regarding claim 9, Tarr teaches the panels may be configured into an X shape.
Regarding claim 11, Tarr teaches the panels may be used in an asymmetrical configuration (just wrap the panels in that manner).  



Regarding claim 17, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item is used in at least one of said variety of configurations for any configuration(s) having at least one part thereof being used as at least one garment train.  The panels may be wrapped in a variety of configurations resulting in this design.  

Regarding claim 18, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item and at least one of said number of components have any dimension(s) comprising: (i.) a length; and (ii.) a width.  The panels have a length and width.

Regarding claim 19, Tarr teaches a wearable item as claimed in claim 18, wherein said length is at least one of any or any combination(s) of any length comprising: (i.) a length being at least a floor-length; (ii.) a length being at least longer than a floor-length; or (iii.) a length being at least shorter than a floor-length.  The length depends on the wearer of the article, shorter wearer, longer panels, taller wearer, shorter panels.  

Regarding claim 20, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises: a lower body portion (see figure 2).  
Regarding claim 21, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item is used as a decorative item in at least one of said variety of configurations.   The wearable item is decorative.  



Regarding claim 23, Tarr teaches a wearable item as claimed in claim 1, wherein at least one of said number of garment components is a garment body.  See figure 2, the skirt part is a garment body.

Regarding claim 25, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises at least one aperture.  The skirt part as an aperture (where the legs go).  

Regarding claim 27, Tarr teaches a wearable item as claimed in claim 1, wherein said wearable item further comprises at least one of or any combination of any attribute(s) selected from the group consisting of: (i.) a style design; (ii.) a styled side; and (iii.) a styled free end.  As best understood, Applicant is merely claiming the wearable item has a styled design. 

Regarding claim 30, Tarr teaches a wearable item as claimed in claim 1, wherein a number of methods is used (i.) for at least said wearable item and (ii.) to make at least one of said variety of configurations.  The various panel portions may be wrapped about the wearer in any manner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tarr D695,492 as applied to claim 1 above, and further in view of Yoo USP 10,694,792.

Regarding claim 3, Tarr teaches a wearable item with a variety of configurations and panels, however fails to teach the panels are tapered.  
	Yoo also teaches a wearable item with panels which are tapered.
 	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the panels of Tarr to be tapered as taught by Yoo, as it would have been an obvious matter of design choice to taper the panels, since applicant has not disclosed that tapered solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with squared.


Conclusion:
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Prior art may be accessed using: http://patft.uspto.gov/ and http://appft.uspto.gov/netahtml/PTO/search-bool.html
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via mail, fax or EFS web.  Formal replies cannot be submitted via e-mail.  
Label each page of the reply with the application number.
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image2.png
    80
    108
    media_image2.png
    Greyscale
 or 
    PNG
    media_image3.png
    76
    144
    media_image3.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Darnell Jayne (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/AMY R WEISBERG/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        12/3/21